














Exhibit 10.3


Surrender of Policy
and
Termination of Agreement
with Respect to
Collateral Assignment Split-Dollar Agreement


















Dated:                    , 2013






--------------------------------------------------------------------------------




This Surrender of Policy and Termination of Agreement with Respect to Collateral
Assignment Split-Dollar Agreement (this “Agreement”) is made and entered into as
of the          day of             , 2013, by and among M/I Homes, Inc., an Ohio
corporation, formerly known as M/I Schottenstein Homes, Inc. (the “Employer”),
Robert H. Schottenstein, an individual residing in Ohio (the “Employee”), and
Jeri B. Block, as successor trustee of the Robert H. Schottenstein 1996
Insurance Trust (the “Trust”), created by that certain Trust Agreement between
Robert H. Schottenstein, as grantor, and Janice K. Schottenstein, as trustee,
dated April 15, 1996 (the “Trust Agreement”).


WITNESSETH:
WHEREAS, Employer, Employee and Janice K. Schottenstein, as trustee of the
Trust, entered into a Collateral Assignment Split-Dollar Agreement dated
September 24, 1997 (the “Split-Dollar Agreement”) with respect to life insurance
policy number SV50186001 (the “Policy”) issued by John Hancock Life (the
“Insurer”) on the life of Employee;
WHEREAS, Jeri B. Block is currently serving as the successor trustee of the
Trust;
WHEREAS, pursuant to the terms of the Split-Dollar Agreement, the successor
trustee of the Trust owns the Policy, but the Employer has an interest in the
Policy equal to “Employer’s Net Interest” which is defined in paragraph 4 of the
Split-Dollar Agreement as “the Employer’s Gross Interest minus the outstanding
balance (if any) of all Policy loans made to the Employer (including all accrued
and unpaid interest thereon)” and the “Employer’s Gross Interest” is defined in
paragraph 4 of the Split-Dollar Agreement as “the aggregate amount of all
premiums paid by the Employer with respect to the Policy minus the aggregate
amount of all reimbursements of such premium payments by” the trustee or
successor trustee of the Trust;
WHEREAS, paragraph 7 of the Split-Dollar Agreement provides that if the Policy
is surrendered or canceled for any reason (other than the death of Employee),
then the net proceeds resulting from such surrender or cancellation shall be
distributed to Employer in an amount equal to “the Employer’s Net Interest;
provided, however, in no event shall the amount payable to the Employer exceed
the entire amount of such net proceeds” and the remaining balance of the net
proceeds, if any, shall be distributed to the successor trustee of the Trust;
WHEREAS, paragraph 9 of the Split-Dollar Agreement provides that the
Split-Dollar Agreement shall terminate without notice upon the written agreement
of the successor trustee of the Trust and Employer;
WHEREAS, the current cash value of the Policy is approximately 586,762.60, the
current Employer’s Gross Interest in the Policy is approximately $624,800.00,
and the current Employer’s Net Interest in the Policy is approximately
$577,001.00;
WHEREAS, the parties hereto now desire to surrender the Policy to the Insurer
and terminate the Split-Dollar Agreement on the most efficient basis possible
with the following results: (i) the successor trustee of the Trust will release
its entire interest in the Policy; (ii) Employer will release its entire
interest in the Policy; (iii) the Split-Dollar Agreement will be terminated and
of no further effect; and (iv) upon receipt the net proceeds from the surrender
of the Policy, the successor trustee of the Trust will distribute the sum of
$577,001 to Employer as payment in full with respect to Employer’s interest in
the Policy, all in accordance with the provisions of the Split Dollar Agreement.




--------------------------------------------------------------------------------




NOW THEREFORE, in consideration of the mutual promises contained below, the
parties hereto agree to the foregoing and as follows:
1.The successor trustee of the Trust shall surrender the Policy to the Insurer
in exchange for its current cash surrender value.


2.Employer shall terminate and release its collateral assignment of the Policy
in exchange for its receipt of the agreement of the successor trustee of the
Trust to distribute to Employer the sum of $577,001 from the net proceeds from
the surrender of the Policy.


3.The successor trustee of the Trust shall distribute $577,001 of the net
proceeds received from the surrender of the Policy to Employer.


4.Employer shall accept $577,001 form the surrender of the Policy as payment in
full from the successor trustee of the Trust and shall not assert any claim for
the payment of any further amounts from the successor trustee of the Trust.


5.The language used in this Agreement shall be deemed to be the language chosen
by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party.


6.The parties agree to take such actions as are desirable to allow the rights
and duties specified in this Agreement to be brought into effect. The parties
each agree to execute and deliver all documents which may be desirable to bring
into effect the intent of this Agreement or to carry out its provisions.


7.This Agreement, and the rights of the parties, shall be governed by, and
construed in accordance with, the laws of the State of Ohio.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
M/I HOMES, INC. (formerly known as M/I Schottenstein Homes, Inc.)
By:______________________________
Its:______________________________
_______________________________________
Robert H. Schottenstein










_______________________________________________
Jeri B. Block, as successor trustee of the
Robert H. Schottenstein 1996 Insurance Trust





